Name: Commission Regulation (EC) No 934/97 of 27 May 1997 fixing certain indicative quantities for imports of bananas into the Community for the third quarter of 1997 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade;  tariff policy;  international trade;  economic geography;  plant product
 Date Published: nan

 28 . 5 . 97 fENl Official Journal of the European Communities No L 137/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 934/97 of 27 May 1997 fixing certain indicative quantities for imports of bananas into the Community for the third quarter of 1997 (Text with EEA relevance) No 1442/93 which operators in categories A and B can apply for in respect of the third quarter of 1997 should be fixed; Whereas the indicative quantities provided for in Article 14 ( 1 ) of Regulation (EEC) No 1442/93 for the purposes of issuing import licences for traditional imports from ACP States should also be fixed; Whereas this Regulation must enter into force prior to the period for the submission of licence applications in respect of the third quarter of 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), provides for the fixing of indicative quantities expressed as a percentage of the quantities allocated to the various countries or groups of countries mentioned in Annex I to Commission Regula ­ tion (EC) No 478/95 (s), as amended by Regulation (EC) No 702/95 (6), for the purpose of issuing import licences for each quarter using data and forecasts relating to the Community market; Whereas, on the basis of an analysis of the data relating on the one hand to the quantities of bananas marketed in the Community in 1996 and in particular to actual imports in particular during the third quarter, and on the other hand to the outlook for supply of the market and consumption within the Community during the third quarter of 1997, an indicative quantity should be fixed for each country of origin at 27 % of the quantity allocated to it in the tariff quota to ensure adequate supplies to the Community as a whole; Whereas, on the basis of the same data, the authorized quantity referred to in Article 9 (2) of Regulation (EEC) HAS ADOPTED THIS REGULATION: Article 1 For the Community as a whole for the third quarter of 1997, the indicative quantities provided for in Article 9 ( 1 ) of Regulation (EEC) No 1442/93 for imports of bananas under the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be 27 % of the quantities laid down for each country or group of coun ­ tries mentioned in Annex I to Regulation (EC) No 478/95. The indicative quantities shall apply to import licence applications in respect of imports of bananas originating in Costa Rica, Colombia and Nicaragua from operators in Categories A and C as well as Category B. Article 2 The authorized quantities for Category A and B operators for the third quarter of 1997 as provided for in Article 9 (2) of Regulation (EEC) No 1442/93 shall amount to 29 % of the quantity allocated to each operator pursuant to the second paragraph of Article 6 of that Regulation . (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 105. 3 OJ No L 142, 12. 6. 1993, p . 6 . (4) OJ No L 181 , 20 . 7. 1996, p. 13 . (5) OJ No L 49, 4 . 3 . 1995, p . 13 . 6 OJ No L 71 , 31 . 3 . 1995, p. 84. No L 137/2 EN Official Journal of the European Communities 28 . 5 . 97 Article 3 the traditional quantities laid down in respect of each country in the Annex to Regulation (EEC) No 404/93 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The indicative quantities provided for in Article 14 ( 1 ) of Regulation (EEC) No 1442/93 for traditional ACP imports of bananas for the third quarter of 1997 shall be 30 % of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1997. For the Commission Franz FISCHLER Member of the Commission